In a proceeding pursuant to CFLR article 78 to review a determination of the Board of Trustees of the New York City Employees’ Retirement System dated October 20, 2005, adopting the recommendation of the Medical Board of the New York City Employees’ Retirement System and denying the petitioner’s application for performance-of-duty disability retirement pursuant to Retirement and Social Security Law § 607-b, the petitioner appeals from a judgment of the Supreme Court, Kings County (Harkavy, J), dated June 20, 2006, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The recommendation of the Medical Board of the New York City Employees’ Retirement System, which was adopted by the Board of Trustees of the New York City Employees’ Retirement System, finding that the petitioner was not disabled from performing her duties as an emergency medical technician, is supported by credible evidence and is not irrational, arbitrary, or capricious (see Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 147 [1997]; Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761 [1996]; Matter of Campbell v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 47 AD3d 926, 927-928 [2008]; Matter of Suppan v New York City Employees’ Retirement Sys. [NYCERS], 37 AD3d 474, 475 [2007]; Matter of Imbriale v Board of Trustees of N.Y. City Employees’ Retirement Sys., 29 AD3d 995, 996 [2006]). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
The petitioner’s remaining contentions are without merit. Rivera, J.E, Miller, Angiolillo and Chambers, JJ., concur.